Citation Nr: 0119973	
Decision Date: 08/02/01    Archive Date: 08/10/01

DOCKET NO.  01-01 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
nonservice-connected disability pension benefits in the 
amount of $6,356, beginning on January 1, 1998.


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from January 1929 to June 
1946. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 denial of a waiver in 
recovery of an overpayment of nonservice-connected disability 
pension benefits in the amount of $6,356 by the Manila, the 
Republic of the Philippines, Department of Veterans Affairs 
(VA) Regional Office (RO).  
 

REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

In 1976, the veteran started receiving VA nonservice-
connected disability pension benefits.  In a December 1998 
rating decision, VA special monthly pension on account of 
regular aid and attendance by reason of blindness was granted 
effective February 6, 1998.

In a VA Form 21-0516 (improved pension eligibility 
verification report (veteran with no children)), received on 
February 23, 2000, the veteran reported that he received 
Social Security benefits in the amount of $244.40 a month.  
In the section asking what income changed, he reported 
"$20.00."  In the section asking when the income changed, 
his response was "December 1997."  In the section asking 
how the income changed, he indicated that it was an 
"adjustment."  

In a March 15, 2000, letter, the RO noted that the veteran 
had reported that he received $244.10 a month in Social 
Security benefits.  The RO informed him that his nonservice-
connected disability pension benefits were reduced to $1,237 
a month, effective March 1, 2000, on the basis that the he 
had countable annual income of $2,932.  The RO asked him to 
report the date he started receiving Social Security 
benefits, the dates of adjustments and the amounts.  The RO 
told him that if he did not respond, they would assume that 
he started receiving Social Security benefits in the amount 
of $244.10 a month, effective January 1, 1998.  The veteran 
did not respond.  

The RO informed the veteran in a June 13, 2000, letter that 
his nonservice-connected disability pension benefits were 
adjusted retroactively, effective January 1, 1998, on the 
basis that the he had countable annual income of $2,932, 
apparently assuming that, as of January 1998, he started 
receiving Social Security benefits in the amount of $244.10 a 
month.  

In a VA Form 21-8947 (compensation and pension award), which 
was completed on June 16, 2000, the RO determined that there 
was an overpayment of $6,356.   The veteran was informed of 
this overpayment in a July 6, 2000, letter, advising him that 
payment of his current benefits would be withheld starting in 
August 2000 until the debt was recovered or otherwise 
adjusted.  He requested a waiver. 

In a July 28, 2000, VA Form 20-5655 (financial status 
report), the veteran reported that he had no income and that 
his monthly expenses were 48,000 pesos, including other 
living expenses in the amount of 5,000 pesos.  

In the September 2000 decision on waiver of indebtedness, the 
committee noted that the veteran had a monthly income of 
$1,481 ($1,237 in VA nonservice-connected disability pension 
benefits and $244 in Social Security benefits) or 61,727 
pesos.  The committee also indicated that, based on his July 
2000 financial status report, he had monthly expenses of 
$1,151.57 or 48,000 pesos.  The committee applied the 
principles of "equity and good conscience" in determining 
that a waiver was not warranted.  In a September 20, 2000, 
letter, the RO informed the veteran that his request for a 
waiver was denied.  The RO told him that he was at fault and 
that the committee applied the principles of "equity and 
good conscience" in consideration of his request for a 
waiver.  The RO also noted that they would continue to 
withhold his monthly benefit of $1,237 until the debt was 
cleared or otherwise adjusted.  

In his notice of disagreement received in October 2000, it 
appears that the veteran may be requesting that his benefits 
not be withheld until the appeal on the issue of the waiver 
of the overpayment is concluded.

The RO issued a statement of the case in which the law on the 
principles of "equity and good conscience" was given.  
However, in the reasons and bases section, it was indicated 
that the overpayment was created solely due to the veteran's 
own material fault, and the principles of "equity and good 
conscience" were not applied.  

In his December 2000 VA Form 9, the veteran, who is now 
ninety years old, noted that repayment of the overpayment 
would cause undue hardship because of medication expenses.  
He also intimated that his benefits were being withheld to 
repay the overpayment.

The RO informed the veteran by a February 1, 2001, letter 
that they had previously thought that he was receiving Social 
Security benefits in the amount of $244.40 a month, starting 
in January 1998.  However, the RO noted that the Social 
Security Administration provided information showing that, 
starting on June 1, 1997, he began receiving Social Security 
benefits in the amount of $230.90, and that his monthly 
benefits were increased December 1st of every year.  The RO 
indicated that according to the Social Security 
Administration, the veteran received Social Security benefits 
in the amount of $244.40 a month only for the period from 
December 1, 1998, to November 30, 1999.  The RO informed the 
veteran that they planned to reduce his disability pension 
benefits, retroactively effective July 1, 1997, unless he 
provided evidence that the information provided by the Social 
Security Administration was incorrect.  Four days later, the 
RO certified the issue on appeal to the Board.

In light of the above, it is clear that the overpayment of VA 
pension benefits in the amount of $6,356 beginning on January 
1, 1998, is based on an assumption that the veteran received 
Social Security benefits at a constant rate of $244.10 a 
month starting in January 1998.  However, the RO now reports 
that the amount of the veteran's Social Security monthly 
benefits varied during the period in question.  It needs to 
be determined when the veteran started receiving Social 
Security benefits and in what monthly amounts.  Although the 
RO listed the creation of the overpayment as an issue in the 
November 2000 statement of the case, the veteran has not 
raised that issue and has not filed a substantive appeal on 
that issue.  However, his February 1, 2001, letter raises the 
issue of the validity of the amount of the overpayment of VA 
pension benefits beginning on January 1, 1998, and an audit 
of the veteran's pension account is necessary.  

Although a July 6, 2000, letter to the veteran and a 
September 2000 VA Form 1042 (referral of indebtedness to 
committee on waivers and compromises) referred to the period 
of overpayment being from January 1, 1998, to May 31, 2000, 
the RO in March 2000 reduced the veteran's pension benefits 
to $1,237 a month effective March 1, 2000, on the basis that 
he actually had countable annual income, specifically $2,932 
in Social Security benefits.  The existence of countable 
annual income of $2,932 is the basis of the creation of the 
overpayment for which the veteran is seeking a waiver.  Also, 
a June 16, 2000, VA Form 21-8947 (compensation and pension 
award) reflects that the veteran began being paid $1,237 a 
month by VA as of March 1, 2000, on the basis of countable 
annual income of $2,932.  It appears that the period of the 
overpayment in question may only be from January 1, 1998, to 
February 28, 2000.  This matter also needs to be addressed in 
the audit of the veteran's account.

It also appears that an additional overpayment may have been 
created for the period from June to December 1997, and it is 
unclear whether the overpayment of in the amount of $6,356 
was already repaid.  Moreover, since the principles of 
"equity and good conscience" include whether collection 
would be an undue hardship, these matters need to be 
addressed.  See 38 C.F.R. § 1.965 (2000).  
 
The September 2000 decision on waiver of indebtedness applied 
the principles of "equity and good conscience" and the 
veteran was informed of that in the letter notifying him of 
that decision.  However, the November 2000 statement of the 
case informed the veteran that the overpayment was due to his 
own material fault and did not discuss the principles of 
equity and good conscience in light of the facts of the case.  
Under Public Law 101-237, material fault was eliminated as a 
statutory bar to granting a waiver and was replaced with the 
elements of fraud, misrepresentation and bad faith.  See 
38 U.S.C.A. § 5302(c) (West 1991).  

Accordingly, this case is REMANDED for the following:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter that the Board has remanded to the 
regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

3.  The RO should contact the Social 
Security Administration and request 
documentation verifying the amounts of 
Social Security benefits paid to the 
veteran since 1997 in a form that is 
easily understood.  Such documentation 
must be associated with the claims file.

4.  The RO should request that the veteran 
provide a current Financial Status Report, 
Improved Pension Eligibility Verification 
Report, and Medical Expense Report 
inasmuch as he has alleged that his 
medication is very expensive. 

5.  The RO should order an audit of the 
veteran's pension account, which shows the 
calculation of the overpayment at issue 
and describes the basis of the 
calculation.  The audit must explain the 
creation of the overpayment, and not 
simply consist of a "paid and due" 
accounting.  In particular, the audit 
should include an explanation as to when 
the period of the overpayment began and 
when it ended, and the reasons specific 
amounts were paid the veteran during each 
month of the overpayment period, 
especially when an amount in a given month 
was different from the month preceding it.  
The audit should be placed in the claims 
folder, and the veteran should be 
furnished a copy as well.

6.  The RO should formally adjudicate the 
issue of validity of the amount of the 
overpayment of nonservice-connected 
pension benefits beginning on January 1, 
1998.  The veteran should notified and 
advised of his appellate rights and of the 
need to appeal the denial if he disagrees.

7.  The case should then be reviewed to 
determine whether the veteran is entitled 
to a waiver of recovery of his overpayment 
indebtedness based upon the principles of 
"equity and good conscience."  Due 
consideration should be given to 38 C.F.R. 
§ 1.965(a).  In particular, the fault of 
the veteran, the potential for unjust 
enrichment, and the possibility of undue 
hardship should be addressed.  If 
necessary, any discussion of specific 
amounts of income and expenses must 
include a conversion of the amounts in 
question from pesos to U.S. dollars with 
the current exchange rate being provided.  
If the benefit sought on appeal remains 
denied, the appellant should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


